FILED IN COURT OF APPEALS
                                                             12th Court ox Appeals District




                            No. 12-14-00148- CV



                                     IN THE

                               12>iii Court of Appeals




                          Mary Lou Petty, Appellant,
                                         v.


                   Santander Consumer USA, Inc, Appellee



    Appellant's Motion for Extension of Time to File Appellant's Reply Brief


Appellant, Mary Lou Petty, respectfully asks the Court to extend the due date of its
appellant's reply briefby 30 days, to March 27, 2015. I know this motion was due
yesterday, the snow day. I do not drive on ice and snow and I wasn't able to do
what was necessary to be able to process the required documents.




APPELLANT'S MOTION FOR EXTENSION OF REPLY BRIEF                            page 1/3
                               RULE 10.5 INFORMATION


   1. Deadline for filing the reply to appellee's brief was February 25th 2015, your
      office was closed for a snow day.
   2. Length of extension sought: 30 days, so the new deadline would be March
      24th 2015.
   3. Facts relied on to reasonably explain the need of extension: Appellant was
      reviewing discrepancies in the case and the appellee's brief. Reed referred
      to the continuance hearing in the trial court. When Appellant requested the
      Reporters Records she was told there were not any. As ofFebruary 26* the
      trial court acknowledged there was a record on a brief continuance hearing
      on March 5th 2014. I'm sure it was an oversight. But the judge made a
      statement that I feel is relevant to my case. I would like the opportunity to
      obtain the report and use it in my defense.
   4. This is the only extension that I'll need in the reply to the appellee's brief
      and it should not take the full 30 days.
                      II. CERTIFICATE OF CONFERENCE

I have contacted Mr. Reed, the opposing counsel by e-mail and also have spoken to
him on the telephone. He is opposed to the extension because of the length of time
it has been.

                                III. CONCLUSION

This is Appellant's only extension that will be required to file her reply brief. I
should not take the full 30 days. I respectfully ask the court to grant this final
extension for time to acquiring the reporter's record to the file. The reply bried
will be due no later than March 24th 2015, in accordance with TEX. R. App. P.
10.5(1) & 38.6(d).




Appellant's Motion for Extension                                              Page 2/3
                                                      Respectfully Submitted,


                                                  By: Mary
                                                      Itiimt        4U
                                                           L<5ifi Petty
                                                      744 Elizabeth DR
                                                      Bullard TX 75757
                                                 onegentledove(@,peoplepc.com
                                                      ProSE


                        CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this document will be sent by
facsimile by the February 27th and by certify mail to Mr. Reed, the opposing
counsel.


Fax No: (972)789-1606
Mr. Kendal B. Reed
Anderson Tobin, PLLC.
13355Noel Road
Dallas Texas 75240




Appellant's Motion for Extension ofReply Brief                     Page 3/3